1

 

Exhibit 10.2

 

KELLY SERVICES, INC.

PERFORMANCE INCENTIVE PLAN

 

(As Amended and Restated by Action of the Board of Directors)

(March 29, 1996)

 

As Amended:

July 29, 2003

April 14, 2000

 

Section 1 — Purposes

 

This KELLY SERVICES, INC. PERFORMANCE INCENTIVE PLAN (the “Plan”) provides for
long-term incentive compensation to certain key officers and employees of Kelly
Services, Inc. (the “Company”) or any Affiliated Entity, based upon such
officers’ and employees’ contributions to the long-term growth and profitability
of the Company. Long-term incentives encourage identification with stockholder
concerns, as well as current and continuing interest in the development and
financial success of the Company. The Plan is also intended to assist the
Company and Affiliated Entities in attracting and retaining officers and
employees of superior ability and promise.

 

Section 2 — Certain Additional Definitions and Rules of Construction

 

(a) The terms set forth in quotation marks below have the following meanings
under the Plan:

 

“Additional Shares” means immediately vested shares of Company Stock awarded
pursuant to Section 9(c) of the Plan.

 

“Affiliated Entity” means a corporation, partnership or other business
enterprise in which the Company directly or indirectly has a significant equity
interest under United States generally accepted accounting principles.

 

“Award” means a Restricted Award, Performance Award, award of Additional Shares,
Option, SAR or Foreign Award granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board (or, if no Board
committee so named is in existence at a relevant time, such other Board
committee as the Board shall have specified), which Board committee shall have
at least two members, none of the members of which shall be eligible to receive
any Award while serving on such committee (nor shall any member have received
any Award at any time within one year prior to appointment to such committee),
and all members of which shall otherwise be “disinterested persons” as that term
is used in Securities and Exchange Commission Rule 16b-3 (or any successor
provision in effect at the time).

 

“Company Stock” means the Class A Common Stock, $1.00 par value, of the Company.

 

“Deferred Compensation Plan” means a plan of the Company or an Affiliated Entity
which permits an Employee granted an Award of Share Units voluntarily to defer
receipt of stock that otherwise would be payable in settlement of the Award, the
terms of which plan satisfy any and all conditions necessary to be satisfied to
facilitate exemption of all compensation payable in connection with Performance
Share Unit Awards from the deduction limit imposed by Section 162(m).

 

“Disabled” means the total and permanent inability of an Employee by reason of
sickness or injury to perform the material duties of such Employee’s regular
occupation with his or her Employer where such inability has existed for at
least six continuous months.

 

“Disability” means the condition of being Disabled.



--------------------------------------------------------------------------------

2

 

“Employee” means an employee of the Company or an Affiliated Entity.

 

“Employer” means the Company or the Affiliated Entity which employs an Employee
at any given time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means (1) as of any given date on which Company Stock is
authorized for quotation in the National Association of Securities Dealers, Inc.
Automated Quotation System (“NASDAQ”) as a NASDAQ National Market System
Security, the closing sale price for a share of Company Stock reported by NASDAQ
for such date (or, if no sale is so reported for such date, for the latest
preceding date on which such a sale was so reported) and (2) as of any other
given date, the fair market value of a share of Company Stock as determined in
good faith by the Committee.

 

“Foreign Award” means an award granted pursuant to Section 10 of the Plan.

 

“Incentive Stock Option” or “ISO” means an Option that meets the requirements of
Section 422 of the Code (or any successor provision in effect at a relevant
time) and that is identified as intended to be an ISO in the written agreement
evidencing the Option.

 

“Nonqualified Stock Option” or “NQSO” means an Option that is not an ISO.

 

“Option” means an Option to purchase Company Stock granted pursuant to Section 6
of the Plan.

 

“Over-10% Owner” means an owner of over 10% of the total combined outstanding
voting power of all classes of capital stock of the Company.

 

“Performance Award” means an award of Performance Shares or Performance Share
Units.

 

“Performance Shares” and “Performance Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 9 of the Plan which, until
vested, are subject to forfeiture.

 

“Restoration Option” has the meaning set forth in Section 6(f) of the Plan.

 

“Restricted Award” means an award of Restricted Shares or Restricted Share
Units.

 

“Restricted Shares” and “Restricted Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 8 of the Plan which, until
vested, are subject to forfeiture.

 

“Rule 16b-3” means Securities and Exchange Commission Rule 16b-3, as amended.

 

“Section 16 Reporting Person” means a person required by Section 16 of the
Exchange Act and related rules to file reports concerning such person’s
ownership of and transactions in Company equity securities.

 

“Section 162(m)” means Section 162(m) of the Code (or such successor section as
may be in effect at a given time), together with the regulations of the U.S.
Department of the Treasury promulgated thereunder.

 

“Senior Executive Officer” means an Employee who is an officer of the Company at
or above the rank of Vice President.

 

“Share Unit” means a unit available for award under the Plan which: (1) upon
vesting or payout, shall entitle the holder to receive from the Company for each
Share Unit vested or paid, a share of Company Stock, and (2) until settled after
vesting, or until forfeited, shall entitle the holder to be paid by the Company
in cash, as and when the same is paid to holders of Company Stock, the
equivalent of any cash dividend on Company Stock to which the holder would have
been entitled if, on the date of grant of such Share Unit, the grantee of the
Share Unit has instead been granted a Restricted Share or Performance Share.



--------------------------------------------------------------------------------

3

 

“Stock Appreciation Right” or “SAR” means a right granted pursuant to Section 7
of the Plan which, upon exercise, shall entitle the holder to receive from the
Company the Fair Market Value of a share of Company Stock on the exercise date,
minus the Fair Market Value of such a share on the date of grant of the Option
to which such right is related.

 

(b) All references herein to the “issuance” of shares, to shares “issued” or
“issuable,” and the like, are intended to include transfers of previously issued
shares held in the treasury of the Company (“treasury shares”), as well as new
issuances of authorized but previously unissued shares as determined from time
to time by the Board.

 

Section 3 — Administration

 

The Plan shall be administered by the Committee which, subject to such
limitations as are expressly set forth in the Plan, shall, by majority vote,
grant Awards and determine the type, amount and other terms and conditions of
each Award. The Committee shall have authority to prescribe the forms of written
agreements to evidence Awards, to interpret the Plan and the provisions of such
agreements, to adopt administrative rules and procedures concerning
administration of the Plan and to take such other action as it determines to be
necessary, advisable, appropriate or convenient for the administration of the
Plan in accordance with its purposes. The Committee may delegate to the chief
executive officer of the Company, if also a director, some or all of its
authority to grant Awards under the Plan to Employees who are not Section 16
Reporting Persons, in which case actions taken by the chief executive officer
pursuant to such delegated authority shall have the same effect as if taken by
the Committee. The Committee may delegate performance of record-keeping and
other ministerial functions concerning the Plan and its day-to-day operations to
such persons as it may specify from time to time.

 

Section 4 — Eligibility for Awards; No Requirement of Uniformity

 

Any type of Award may be granted to any Employee at any time, except that
Foreign Awards may only be granted to such Employees as are permissible grantees
under Section 10 of the Plan. The type, amount and other terms and conditions of
an Award made to a grantee at any given time need not be the same as for any
other Award granted then or at any other time to the same or any other grantee.

 

Section 5 — Maximum Number of Shares

 

At any given time, the maximum number of shares of Company Stock which may be
issued as Restricted Shares or Units, Performance Shares or Units, Additional
Shares or similar Foreign Awards and made subject to future issuance in
settlement of Options (whether or not with related SARs), Share Units or Foreign
Awards shall be 10% of the number of shares of Company Stock that were
outstanding (exclusive of treasury shares) as of the end of the immediately
preceding Company fiscal year (rounded downward, if necessary to eliminate
fractional shares),

 

(a) minus the sum of:

 

(1) the number of shares awarded as Restricted Shares, Performance Shares or
Additional Shares during the period consisting of the immediately preceding four
complete fiscal years of the Company and its then-current fiscal year to date
(the “Adjustment Period”);

 

(2) the number of Share Units awarded during the Adjustment Period;

 

(3) the number of shares made subject to Options granted (including Restoration
Options arising) during the Adjustment Period; and

 

(4) the total number of shares issued as Foreign Awards, and the maximum number
of shares which in the future may be issued in settlement of Foreign Awards,
granted during the Adjustment Period,

 

(b) plus the sum of:

 

(1) the number of shares as to which Options have expired or terminated during
the Adjustment Period for any reason other than exercise of such Options or of
related SARs:

 

(2) the number of shares as to which Restricted Awards and Performance Awards
granted during the Adjustment Period have since been forfeited and not vested;
and



--------------------------------------------------------------------------------

4

 

(3) the number of shares transferred to the Company (actually or constructively)
to satisfy the exercise price of an outstanding Option during the Adjustment
Period.

 

In addition to the foregoing, in no event may the total number of shares covered
by outstanding ISOs plus the number of shares issued in settlement of exercised
ISOs, whenever granted, exceed 4,000,000 shares.

 

Any stock options, SARs or other equity-based awards assumed by the Company in a
merger or acquisition of another company shall not count against the shares
available for Award under the Plan.

 

Section 6 — Options

 

(a) Incentive Stock Options and Nonqualified Stock Options. At the time of grant
of an Option, it shall be specified whether it is intended to be an Incentive
Stock Option or a Nonqualified Stock Option, and the agreement evidencing such
Option shall designate the Option accordingly. In connection with the grant of
any Option intended to be an ISO, the Committee may prescribe such terms and
conditions, other than those specified in the Plan, as it deems desirable to
qualify the Option as an incentive stock option under the Code. If for any
reason an Option (or any portion thereof) intended by the Committee to be an ISO
nevertheless does not so qualify, either at the time of grant or subsequently,
such failure to qualify shall not invalidate the Option (or such portion), and
instead the nonqualified portion (or, if necessary, the entire Option) shall be
deemed to have been granted as a Nonqualified Stock Option irrespective of the
manner in which it is designated in the Option agreement.

 

(b) Number of Shares and Exercisability. The number of shares subject to an
Option, the time at which the Option or any portion thereof first becomes
exercisable (which time may, but need not, be coincident with the date of grant)
and the latest date on which the Option may be exercised (the “expiration date”)
shall be as specified at the time of grant; provided, however, that the
expiration date for any ISO granted to an Over-10% Owner may be no later than
five years, and the expiration date for any other Option may be no later than
ten years, after the date of grant of the Option and provided further that the
maximum number of shares which may be granted as Options (whether or not in
tandem with SARs) during any consecutive five calendar years to any single
Employee shall be 750,000, subject to adjustment under Section 12 of the Plan.
The Committee may, in its discretion, accelerate the exercisability of any
Option (or Option portion) at any time or provide for automatic acceleration of
exercisability of any Option (or portion) upon the occurrence of such events as
it may specify, except that no acceleration of exercisability of an ISO or any
portion thereof shall be effective without the consent of the Option holder if
such acceleration would cause the ISO or any other ISO of such holder (or any
portion thereof) to become a Nonqualified Stock Option. During the lifetime of
the grantee of an Option, the Option may be exercised only by the grantee or the
grantee’s legal representative.

 

(c) Exercise Price. Unless a higher price is specified at the time of grant, the
per share exercise price of each Option shall be the Fair Market Value of a
share of Company Stock on the date of grant, except that the per share exercise
price of any ISO granted to an Over-10% Owner shall be at least equal to 110% of
such Fair Market Value on the grant date.

 

(d) Exercise Procedures and Payment. The holder of an exercisable Option (or
Option portion) may exercise it in whole or in part by complying with such
procedures for exercise as are then in effect and tendering payment in full of
the aggregate exercise price for the number of shares in respect of which the
Option is then being exercised. Except to the extent further restricted or
limited at the time of grant, payment may be made (1) entirely in cash or (2) by
delivery of whole shares of Company Stock owned by the Option holder and the
balance in cash. Shares delivered in payment shall be valued at their Fair
Market Value on the date of delivery.

 

(e) Effect of Termination of Employment upon Options Granted to Employees. At
the time Options are granted, the Committee shall establish provisions for the
exercisability of Options following termination of employment. Such provisions
shall include the period of time, if any, after termination of employment during
which Options shall be exercisable and whether or not Options which have not yet
vested shall be exercisable. No Option shall be exercisable after its expiration
date or, if earlier, the tenth anniversary of its date of grant and any exercise
following termination of employment shall be subject to the provision of Section
11(c).



--------------------------------------------------------------------------------

5

 

(f) Restoration Options. At the time of grant of an Option (for purposes of this
paragraph an “original Option”) that is not itself a Restoration Option (as
hereinafter defined), or at the time a Restoration Option arises, or at any
other time while the grantee continues to be eligible for Awards and the
original or Restoration Option (the “prior Option”) is outstanding, the
Committee may provide that the prior Option also shall carry with it a right to
receive another Option (a “Restoration Option”) if, earlier than six months
before the expiration date of the prior Option, the grantee exercises the prior
Option (or a portion thereof) while still an Employee and pays all or some of
the relevant exercise price in shares of Company Stock that have been owned by
the grantee for at least six months prior to exercise. In addition to any other
terms and conditions (including additional limitations on exercisability) that
the Committee deems appropriate, each Restoration Option shall be subject to the
following:

 

(1) the number of shares subject to the Restoration Option shall be the lesser
of (i) the number of whole shares delivered in exercise of the prior Option or
(ii) the number of shares of Company Stock which may be made subject to future
issuance in settlement of Options pursuant to Section 5 of the Plan and the per
person grant limits set forth in Section 6(b) at the time the Restoration Option
arises;

 

(2) the Restoration Option automatically shall arise and be granted (if ever) at
the time of payment of the relevant exercise price in respect of the prior
Option;

 

(3) the per share exercise price of the Restoration Option shall be the Fair
Market Value of a share of Company Stock on the date the Restoration Option
arises;

 

(4) the expiration date of the Restoration Option shall be the same as that of
the prior Option;

 

(5) the Restoration Option shall first become exercisable six months after it
arises; and

 

(6) the Restoration Option shall be a Nonqualified Stock Option.

 

Section 7 — Stock Appreciation Rights

 

(a) Grant, Exercisability and Termination. At the time of grant of an Option, or
at any time while the Option is outstanding and the Option holder continues to
be eligible to receive Awards, Stock Appreciation Rights may be granted to the
holder with respect to some or all of the shares covered by the Option. The only
persons entitled to exercise such SARs shall be the holder of the related Option
or such holder’s legal representative, and the expiration date of such SARs
shall be the same as that of the related Option. SARs shall be exercisable if
(and only if) and to the extent that the related Option is then exercisable,
except that SARs shall not be exercisable by a Section 16 Reporting Person at
any time within six months after the date on which the SARs were granted even if
the related Option is then exercisable. Exercise of SARs shall automatically
terminate the related Option with respect to that number of shares which equals
the number of SARs being exercised, and exercise, cancellation or termination of
an Option shall automatically terminate that number of related SARs which equals
the number of shares with respect to which the Option is being exercised,
canceled or terminated.

 

(b) Exercise Procedures and Settlement Elections. Exercisable SARs may be
exercised at any time in accordance with such exercise procedures as are then in
effect. Except to the extent further restricted at the time of grant, at or
prior to exercise of SARs, the holder may elect to have the exercised SARs
settled (1) entirely in cash, (2) to the extent possible, in whole shares of
Company Stock and the balance in cash, or (3) partially in cash in an amount
specified by the holder and the balance in whole shares of Company Stock plus
cash in lieu of any fractional share. If no election is made, the SARs shall be
settled in any of the foregoing manners as the Committee shall determine. For
purposes of settlement, shares of Company Stock shall be valued as of the
settlement date.

 

Section 8 — Restricted Awards

 

(a) Restriction Period. At the time of grant of a Restricted Award, the
Committee shall establish a period of no less than twelve months with respect to
such Restricted Award, which period (the “restriction period”) shall commence as
of the date of grant.



--------------------------------------------------------------------------------

6

 

(b) Vesting and Forfeiture. If the grantee of a Restricted Award remains an
Employee throughout the applicable restriction period, the entire Restricted
Award shall be fully vested and no longer subject to forfeiture as of the end of
the restriction period. If the grantee ceases to be an Employee at any time
during the restriction period due to death or Disability (or, due to retirement
with the Employer’s consent), that percentage of the total number of Restricted
Shares and/or Restricted Share Units comprising such Award which equals the
percentage of the entire restriction period by then elapsed shall be vested, and
the remainder of such Award shall be forfeited, unless the Committee determines
to waive such forfeiture, in which event the entire Restricted Award shall be
vested. If the grantee otherwise ceases to be an Employee during the restriction
period, the entire Restricted Award shall be forfeited, except that, if the
Committee determines that such waiver is in the Company’s best interests, the
Committee may waive forfeiture and thereby vest a portion of the Award (but in
no event more than automatically would have vested if the grantee had died).

 

(c) Other Matters. Restricted Shares comprising a Restricted Award shall be
issued to the grantee as promptly as practicable after grant of the Restricted
Award, but the certificates representing such Restricted Shares shall bear an
appropriate legend and shall be held by the Company, and any and all non-cash
dividends or other distributions upon such Restricted Shares shall be retained
and held by the Company, pending vesting or forfeiture of such Restricted
Shares. Such retained non-cash dividends and other distributions upon a
Restricted Share thereafter shall be vested or forfeited, as the case may be,
upon the vesting or forfeiture of such Restricted Share and, in the case of
non-cash dividends and other distributions which vest, shall be distributed to
the holder of the Restricted Shares as promptly as practicable after the vesting
date. Subject to the Plan’s limitations on available shares, and except to the
extent further limited by the Committee in connection with a given Award of
Restricted Share Units (which limitations may be imposed by the Committee at the
time of grant of the Award or at any other time while the Award is unvested and
the grantee is still an Employee), an Award of Restricted Share Units which
vests shall be settled in cash, whole shares of Company Stock (valued at their
Fair Market as of the settlement date), or a combination thereof, as the
Committee shall determine. The holder of any Award of Restricted Share Units who
is eligible to participate in a Deferred Compensation Plan may make an advance
election, in accordance with the terms of such Deferred Compensation Plan, to
defer settlement of any portion of his or her Restricted Share Unit Award that
thereafter becomes payable in stock; otherwise, Restricted Share Units which
vest shall be settled in full as soon as practicable after the vesting date.

 

Section 9A — Performance Awards and Additional Shares in General

 

(a) Performance Period and Goals. At the time of grant of a Performance Award,
the Committee shall establish a period of not less than one year nor more than
five years with respect to such Performance Award, which period (the
“performance period”) shall commence as of the first day of the Company fiscal
year in which such Award is granted, if it is granted during the first fiscal
quarter of such fiscal year, and otherwise shall commence as of the date of
grant. At the time of grant of the Performance Award, the Committee also shall
establish one or more business performance goals for the applicable performance
period and, if more than one has been established, the weight to be given each
such goal (collectively, “performance goals”). The performance goals initially
established with respect to a Performance Award may be modified and adjusted
during the performance period in light of previously unforeseen transactions,
events or circumstances occurring after the initial performance goals are
established.

 

(b) Vesting and Forfeiture. As soon as practicable following the end of the
performance period for a Performance Award, the Committee shall determine the
extent to which the performance goals for that Award were attained. If the
Committee determines that the performance goals have been fully attained, and if
the grantee of the Performance Award has remained an Employee throughout the
performance period and up to the first anniversary of the grant date occurring
after the end of the performance period (the “Grant Anniversary”), the entire
Performance Award shall, upon such determination, be fully vested and no longer
subject to forfeiture. If the grantee has remained an Employee throughout the
performance period and to the Grant Anniversary but the Committee determines
that the performance goals were only partially met, or were not met, the
Committee nevertheless may determine to permit vesting of all or a portion of
the Performance Award, whereupon such Award or portion shall be vested, but any
portion of the Award not so vested shall be forfeited. If the grantee ceases to
be an Employee at any time during the performance period or through the Grant
Anniversary, the consequences thereof shall be the same as if the Performance
Award had been a Restricted Award and the performance period a restriction
period.

 

(c) Additional Shares. Following the end of the performance period, the
Committee may recommend a grant of Additional Shares to the grantee of a
Performance Award if the grantee is then an Employee and the Committee
determines that satisfaction of the performance goals for such Performance Award
so warrants. Additional Shares awarded to a grantee shall be immediately vested
and shall be issued to the grantee as soon as practicable after the grant.



--------------------------------------------------------------------------------

7

 

(d) Other Matters. The provisions of Section 8(c) of the Plan concerning
issuance of Restricted Shares, concerning retention of non-cash dividends and
other distributions thereon, and concerning subsequent vesting and distribution,
or forfeiture, of such non-cash dividends and other distributions also shall
apply to Performance Shares, and the provisions thereof concerning settlement of
Restricted Share Units also shall apply to Performance Share Units.

 

Section 9B — Performance Awards to Senior Executive Officers

 

(a) Special Provisions Applicable. In order to facilitate exemption of
compensation paid in connection with Performance Awards to Senior Executive
Officers from the tax deduction limit imposed by Section 162(m), the special
provisions set forth in this Section 9B shall apply to all such Awards,
notwithstanding any other provision of the Plan to the contrary. Except as
superseded by this Section 9B, all provisions of the Plan applicable to
Performance Awards also shall apply to such Awards granted to Senior Executive
Officers.

 

(b) Timing of Grants. Performance Awards may be granted to Senior Executive
Officers only during the first quarter of a Company fiscal year.

 

(c) Limits on Award Amounts. Subject to the general limits on Award amounts set
forth in Section 5 and the adjustment provisions of Section 12, the maximum
number of Performance Shares and/or Performance Share Units that may be granted
to any given Senior Executive Officer with respect to a single performance
period is 25,000.

 

(d) Performance Objectives and Payout Schedules. At or prior to the grant of any
Performance Award to a Senior Executive Officer, the Committee shall establish
one or more objectively determinable performance goals for the Award relating to
one or more of the following areas of Company performance over the relevant
performance period: earnings per share of Company Stock; revenue growth;
operating income; net income, before or after taxes; operating cash flow; return
on revenues, assets or equity; customer or employee retention; or an index of
customer satisfaction. At the same time, the Committee shall establish a
“payout” schedule for the Performance Award, which shall range from 100 percent
of the Performance Shares and/or Performance Share Units constituting the Award
(if actual Company results for the performance period at least equal the
performance goal(s) established) to zero percent of such Award (if actual
Company results for the period do not at least equal a minimum amount or level
specified by the Committee) and shall be structured so as to permit objective
determination of payouts over the full range of actual Company results. In
connection with establishment of the performance goal(s) for a Performance Award
to a Senior Executive Officer, the Committee shall specify which (if any) types
or categories of extraordinary, unusual, non-recurring, or other items or events
shall be excluded or otherwise not taken into account when actual Company
results relating to such goal(s) are calculated, and the only adjustments in
actual Company results which thereafter shall be permissible for purposes of
applying the established payout schedule for the Performance Award shall be
objectively determinable adjustments for the items or events so specified.

 

(e) No Discretion to Increase Awards or Waive Forfeitures. In connection with
the grant of a Performance Award to a Senior Executive Officer, the Committee
may establish other preconditions to payout of the Award, including
preconditions the satisfaction of which may call for subjective determinations
by the Committee. In addition, the payout on any Performance Award granted to a
Senior Executive Officer as calculated pursuant to the payout schedule
established for the Award may be reduced by the Committee to the extent it deems
appropriate if, in the Committee’s judgment, the individual performance of the
Senior Executive Officer during the performance period has not warranted the
payout so calculated. However, for so long as Section 162(m) may require, in no
event shall the payout on any Performance Award granted to a Senior Executive
Officer exceed the payout permissible under the Award’s payout schedule, and in
no event shall any Additional Shares be granted to any Senior Executive Officer.

 

(f) Effect of Employment Termination. If a Performance Award is granted to a
Senior Executive Officer and prior to the third anniversary of the award date
the grantee ceases to be an Employee due to the grantee’s death, Disability, or
retirement with the Employer’s consent, that percentage of the total number of
Performance Shares and/or Performance Share Units comprising such Award which
equals the percentage of the entire performance period by then elapsed shall be
unaffected by the employment termination and the unaffected portion of the Award
subsequently shall vest or be forfeited or canceled in accordance with the
payout schedule, any preconditions, and the provisions of the Plan applicable to
the original Award. Except as provided in the preceding sentence, if the grantee
of a Performance Award, granted while a Senior Executive Officer, ceases to be
an Employee before the Grant Anniversary, the entire Award shall be forfeited.



--------------------------------------------------------------------------------

8

 

(g) Stockholder Approval Requirements. Those aspects of the Plan concerning
Performance Awards to Senior Executive Officers for which stockholder approval
is required under Section 162(m) shall be disclosed to and submitted for
approval by the Company’s stockholders at its 1996 annual meeting, and any
grants of Performance Awards to Senior Executive Officers occurring prior to
such meeting shall be subject to such approval and shall be canceled and of no
effect if such approval is not obtained. If such approval is obtained, those
aspects of the Plan concerning subsequent grants of Performance Awards to Senior
Executive Officers for which additional stockholder approval may become required
under Section 162(m) also shall be disclosed to and submitted for approval by
the Company’s stockholders as and to the extent so required. In no event may any
Performance Award be granted to a Senior Executive Officer unless, either any
and all of such stockholder approval requirements as Section 162(m) then would
impose concerning the Award already have been satisfied, or the Award is granted
subject to such approval. The term of the performance-based Performance Share
Award criteria under the Plan as herein amended and restated, assuming approval
by the stockholders, will be for five years of awards, 1996 through 2000, unless
soon terminated or amended by the Board. Any amendment that would materially
change the “class of employees” covered, the “performance measure” or individual
award maximum would be subject to further stockholder approval.

 

Section 10 — Foreign Awards

 

The Committee may modify the terms of any type of Award described in Section 6,
7, 8 or 9A of the Plan for grant to an Employee who is subject to tax or similar
laws of a country other than the United States and may grant such modified
Award, and structure and grant other types of awards related to appreciation in
value of Company Stock, to such an Employee, to the extent that the Committee
determines that doing so is necessary or advisable in order to provide such
grantee with benefits and incentives comparable (to the extent practically
possible) to those which would be provided the grantee by an Award under Section
6, 7, 8 or 9A if the grantee were not subject to such foreign laws.

 

Section 11 — Certain Provisions Generally Applicable to Awards

 

(a) Award Agreements. Each Award granted under the Plan (other than any award of
Additional Shares and any similar Foreign Award unless the Committee otherwise
determines) shall be evidenced by a written agreement setting forth (including,
to the extent appropriate, by incorporating applicable provisions of the Plan)
the type, amount and other terms and conditions of such Award, including, in
addition to such terms and conditions as are expressly required to be determined
by the Committee, all such other terms and conditions not inconsistent with the
Plan as the Committee shall have specified with respect to such Award.

 

(b) Transfer Restrictions; Potential Forfeiture. No Option or SAR, no unvested
Performance Award or Restricted Award, no Foreign Award similar to any of the
foregoing, and none of the rights or privileges conferred by any such Award may
be sold, assigned, pledged, hypothecated or otherwise transferred in any manner
whatsoever, except that, if the Committee determines that such transfer will not
violate any requirements of the Securities and Exchange Commission or the
Internal Revenue Service, the Committee may permit an intervivos transfer by
gift to or for the benefit of a family member of the grantee. Any attempt to
sell, assign, pledge, hypothecate or otherwise transfer any such Award or any of
the rights and privileges conferred thereby contrary to the provisions of the
Plan shall be void and unenforceable against the Company.

 

(c) Overriding Precondition; Potential Forfeiture. It shall be an overriding
precondition to the vesting of each Performance Award, Restricted Award and
similar Foreign Award and the exercisability of each Option, SAR and similar
Foreign Award: (1) that the grantee of such Award not engage in any activity
that, in the opinion of the Committee, is in competition with any activity of
the Company or any Affiliated Entity or otherwise inimical to the best interests
of the Company (except that employment with any entity at the request of the
Company and employment that has been specifically approved by the Committee
shall not be considered an activity in competition with or, in itself, otherwise
inimical to the Company or any Affiliated Entity) and (2) that the grantee
furnish the Committee with all such information concerning satisfaction of the
foregoing condition as the Committee shall reasonably request. If the Committee
makes a determination that a grantee, whether while still an Employee or
afterward, has engaged in any such competitive or otherwise inimical activity,
such determination shall operate to immediately cancel all then outstanding
Options, SARs and similar Foreign Awards, and as an immediate forfeiture of all
then unvested Restricted Awards, Performance Awards and similar Foreign Awards,
theretofore granted to the grantee.



--------------------------------------------------------------------------------

9

 

(d) Tax Withholding. The Committee may make provision for withholding of shares
otherwise issuable upon the grant, exercise, vesting or settlement of Awards,
including by permitting grantees or other holders to request or to elect such
withholding and/or by permitting grantees or other holders to tender other
shares of Company Stock owned by such grantee or holder (including Additional
Shares, vested Performance Shares and vested Restricted Shares), as a means of
satisfying tax withholding obligations arising in connection with the grant,
exercise, vesting or settlement of Awards. If the Committee determines to grant
the right to make any such election to a grantee or holder, the Committee may
condition, limit or qualify such election right in any manner it deems
appropriate.

 

(e) Stockholder Status. Neither the grantee of an Award, nor any other person to
whom the Award or the grantee’s rights thereunder may pass, shall be, or have
any rights or privileges of, a holder of shares of Company Stock, in respect of
any shares issuable pursuant to or in settlement of such Award, unless and until
certificates representing such shares have been issued in the name of such
grantee or other person.

 

(f) No Change in Employment Status. Neither the establishment of the Plan, the
eligibility of any Employee to be granted Awards, the grant of any Award to an
Employee, nor any provisions of the Plan or such Award is intended or shall be
construed as altering the at-will nature of any Employee’s employment by the
Company or any Affiliated Entity.

 

Section 12 — Adjustments upon Changes in Capitalization

 

In the event of a reorganization or recapitalization, merger, consolidation or
similar transaction involving the Company, a stock-on-stock dividend or split,
spin-off, reverse split or combination of Company Stock, a rights offering, or
any other change in the corporate or capital structure of the Company, the Board
shall make such adjustments as it may deem appropriate in the number and kind of
shares available for issuance in the aggregate and to any individual under and
pursuant to the Plan (including in settlement of ISOs), the number and kind of
shares covered by outstanding Options and the per share exercise price of such
Options, the numbers of outstanding SARs and Share Units and the terms of
Foreign Awards. Any adjustment with respect to an ISO in connection with a
transaction to which Section 424(a) of the Code (or any successor provisions
then in effect) applies shall be made in accordance therewith unless the Board
specifically determines otherwise.

 

Section 13 — Effectiveness, Duration, Amendment, Suspension and Termination

 

The Plan shall become effective upon approval by the stockholders of the Company
entitled to vote thereon, as provided in the Board resolutions adopting the
Plan, and shall continue thereafter until terminated by the Board as hereinafter
provided. The Board may amend, suspend or terminate the Plan or any portion
thereof at any time, but no such Board action shall adversely affect the rights
of any grantee or other holder of any Award then outstanding or unvested without
the consent of such grantee or holder.

 

Adopted by the Board of Directors of the Company: March 29, 1996.